PER CURIAM
Defendant appeals his convictions, after trial by jury, of conspiracy to deliver, delivery and possession of a controlled substance. ORS 161.450; ORS 475.992(1); ORS 475. 992(4). The court merged the convictions for conspiracy and delivery and entered separate convictions for delivery and possession of a controlled substance. Defendant challenges only the sentence on the possession conviction. The court orally imposed 18 months “formal” probation, 24 months “bench” probation and 90 custody units, with 30 units to be served in jail. The written judgment, however, imposed 24 months formal probation.
Defendant argues, and the state agrees, that the court erred in imposing 24 months formal probation. OAR 253-05-008(1). We accept the state’s concession.
Convictions affirmed; remanded for resentencing on conviction for possession of controlled substance.